Amended judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 17, 2001, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him to consecutive terms of 25 years to life and 7 to 21 years, respectively, unanimously affirmed.
Following remittal by the Court of Appeals (95 NY2d 486 [2000]), the court conducted a Darden hearing (People v Darden, *27834 NY2d 177 [1974]) and determined, after an ex parte, in camera examination of a confidential informant, that there was probable cause for defendant’s arrest. The record, including the informant’s testimony at the Darden hearing, establishes a continuing need to keep the informant’s identity confidential. The hearing court’s in camera review of prior statements by the informant was appropriate given the principles underlying Darden (see also People v Castillo, 80 NY2d 578, 584 [1992], cert denied 507 US 1033 [1993]). Upon our own review of the hearing record, we find that the court properly concluded that there was probable cause for defendant’s arrest and that the resulting identifications were not the product of any. unlawful police conduct. Concur—Buckley, P.J., Tom, Ellerin and Gonzalez, JJ. [See 2001 NY Slip Op 40112(U).]